Citation Nr: 1336511	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1990 to September 1990, December 1990 to July 1991, and from May 1995 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a rating in excess of 30 percent for the Veteran's PTSD with major depression.

During the course of the appeal, in a June 2011 rating decision, a 50 percent rating for PTSD with major depressive disorder was granted, effective June 21, 2010, the date VA received the Veteran's claim for an increased rating.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not awarded the maximum rating for PTSD with major depressive disorder, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD with major depressive disorder.  In this regard, the Board observes that he was last examined by VA in July 2010.  Since such examination, the Veteran has alleged a worsening in his PTSD symptomatology.  Specifically, May 2011 VA treatment records note that the Veteran "[s]ays he is having [the] wors[t] time of his life and [it] seems his [mental health] symptoms, anxiety, panic attacks, depression, sleep problems, mood swings and PTSD symptoms are getting worse."  Thus, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD with major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, while the most recent VA examination in July 2010 indicates that the Veteran had been employed for the prior 4.5 years as a warehouse worker; however, his representative has subsequently argued that his PTSD renders him unemployable.  Therefore, the examiner should be requested to offer an opinion as to the impact the Veteran's PTSD with major depressive disorder has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, April 2010 private treatment records from Mercy Memorial Health Center indicate that the Veteran is in receipt of Social Security Disability Insurance (SSDI) benefits, the basis of which is unspecified.  As the SSDI records may be relevant to the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  See 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that Social Security records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).  Therefore, a remand is necessary in order to obtain any records pertinent to the Veteran from the Social Security Administration.

Furthermore, a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, records dated through June 2011 from the Oklahoma City, Oklahoma, VA medical facility are of record.  However, VA treatment records dated in June 2011 note that the Veteran was scheduled for a follow-up visit in July 2011.  In addition, the Veteran consistently had psychiatric treatment once or twice a month between February 2010 and May 2011, and it is therefore likely that there are more recent treatment records.  While on remand, any treatment records from the Oklahoma City VA facility dated from July 2011 to the present should be obtained for consideration in the Veteran's appeal.

The record also indicates that there may be outstanding relevant private treatment records.  May 2011 VA treatment records note that the Veteran had been treated by a private psychiatrist for many years.  Although some private treatment records have been associated with the file, the RO should give the Veteran another opportunity to provide information regarding his private treatment.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Oklahoma City, Oklahoma, VA medical facility dated from May 2011 to the present pertaining to the Veteran's PTSD with major depressive disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization for VA to obtain, any outstanding, pertinent private medical records.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Obtain from the Social Security Administration a copy of the decision pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD with major depressive disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD with major depressive disorder.  The examiner should also specifically address the impact the Veteran's PTSD with major depressive disorder has on his employability.  

All opinions expressed should be accompanied by supporting rationale. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


